Title: Enclosure: Thomas Jefferson’s Account with Craven Peyton for his Lease of Shadwell, 15 October 1800 to 22 May 1802, [ca. 28 October 1812] enclosed in TJ to Craven Peyton, 28 October 1812 (first enclosure)
From: Jefferson, Thomas,Peyton, Craven
To: 


             
             Craven Peyton in acct for lease of Shadwell with Th: JeffersonDr1800.Oct.15.To one year’s rent of Shadwell due this day£48–0–01801.Oct.15.To do for this yeardue this day48–0–096–0–0Cr—1800By half the expences ofrepairing the East end of Dwelling house21–17–3By dobuilding the West end24–7–61802May22.By pd Wm Woods ⁴⁄₁₀ of fee surveying Henderson’s land9–8–8By balance due Th: Jefferson carried to another acct40–6–796–0–0
          